Citation Nr: 1714524	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  16-27 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for a left foot disorder, and if so, whether service connection is warranted.

2.  Entitlement to service connection claim for a left ankle disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran had active military service from September 1954 to September 1956.
	
This matter comes to the Board of Veterans' Appeals (Board) from a November 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.  Jurisdiction has since been transferred to the Newark, New Jersey RO.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a left foot (reopened by this decision) and ankle disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a left foot disorder was denied in a March 1958 RO rating decision.  The Veteran did not appeal this rating decision.

2.  The evidence received since the March 1958 RO decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 1958 RO rating decision denying service connection for a left foot disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2016).

2.  Since the final rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for a left foot disorder; and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2016).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a) (2016).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).

A March 1958 RO rating decision denied service connection for a left disorder because there was no current diagnosis of a left foot disorder.  The Veteran did not appeal this decision.  Therefore, this rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2016).  

Evidence submitted since the prior final rating decision includes statements from the Veteran, and VA treatment records which include a diagnosis of pes planus.

The Board finds that some of this evidence is both new and material.  Specifically, the newly received evidence that indicates the Veteran has a current left foot disorder.  This evidence was not previously considered by agency decisionmakers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.303 (2016).  Accordingly, the Veteran's claim for service connection for a left foot disorder is considered reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

New and material evidence has been received to reopen a service connection claim for left foot disorder; to that extent, the appeal is granted.


REMAND

As the claim has been reopened, the Board notes that the Veteran has not undergone a VA examination for his left foot and ankle claims during the current appellate period.  The Board finds a remand for a VA examination is necessary to determine the nature and etiology of the Veteran's left foot and ankle disorders.  

Additionally, in an August 2016 letter, the Veteran's representative reported the Veteran continues to receive treatment from the East Orange VA Medical Center and the Brick Out-Patient Clinic.  VA treatment records have only been obtained through November 2015.  As the claim is being remanded for an examination, any additional outstanding VA and private treatment records should also be obtained and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated VA treatment records.

2.  Thereafter, schedule a VA examination by an appropriate examiner to address the nature and etiology of the Veteran's left foot and ankle disorders.  The examiner is to be provided access to the VBMS file, the Virtual VA file and a copy of this remand.  The examiner must specify in the report that these records have been reviewed.  After review of the electronic claims file and examination of the Veteran, to include consideration of the Veteran's lay statements, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that either the Veteran's left foot or ankle disorders was incurred in or caused by the Veteran's active military service.  A complete rationale for any opinion expressed must be provided.

3.  After undertaking any additional development deemed appropriate in addition to that requested above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


